PER CURIAM.
Now this day come the parties by their counsel, and this cause now comes on to be heard on the printed reeord and briefs of counsel and on oral arguments by Gerald T. Wiley, of Chicago, Ill., counsel for appellant, and by Daniel Anderson, of Chicago, Ill., counsel for appellee. On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the District Court of the United States for the Northern District of Illinois, Western Division, in this cause, be, and the same is hereby, affirmed.